     Case 2:20-cv-06527-DDP-MAA Document 1 Filed 07/22/20 Page 1 of 9 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
     DR. LINDA JOHNSTON FOR                     )   Case No.
11
     SAREMI AND JOHNSTON                        )
12   DENTISTRY, individually and on             )   CLASS ACTION
13   behalf of all others similarly situated,   )
                                                )   COMPLAINT FOR VIOLATIONS
14   Plaintiff,                                 )   OF:
15                                              )
            vs.                                 )   1. NEGLIGENT VIOLATIONS OF
16                                                     THE TELEPHONE CONSUMER
                                                )      PROTECTION ACT [47 U.S.C.
17                                              )      §227 ET SEQ.]
     LABOSMILE USA, LLC d/b/a                   )   2. WILLFUL VIOLATIONS OF THE
18                                                     TELEPHONE CONSUMER
     NEXT DENTAL LAB; DOES 1                    )      PROTECTION ACT [47 U.S.C.
19   through 10, inclusive,                     )      §227 ET SEQ.]
20                                              )
     Defendant(s).                              )   DEMAND FOR JURY TRIAL
21
22
            Plaintiff, DR. LINDA JOHNSTON FOR SAREMI AND JOHNSTON
23
     DENTISTRY (“Plaintiff”), on behalf of himself and all others similarly situated,
24
     alleges the following upon information and belief based upon personal knowledge:
25
                                  NATURE OF THE CASE
26
            1.    Plaintiff brings this action for himself and others similarly situated
27
     seeking damages and any other available legal or equitable remedies resulting from
28
     the illegal actions of LABOSMILE USA, LLC d/b/a NEXT DENTAL LAB

                                   CLASS ACTION COMPLAINT
                                              -1-
     Case 2:20-cv-06527-DDP-MAA Document 1 Filed 07/22/20 Page 2 of 9 Page ID #:2




 1   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff via
 2   “telephone facsimile machine” in violation of the Telephone Consumer Protection
 3   Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby causing Plaintiff and all others
 4   similarly situated to incur the costs of receiving unsolicited advertisement
 5   messages via “telephone facsimile machines” and invading their privacy.
 6                              JURISDICTION & VENUE
 7         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 8   a resident of California, seeks relief on behalf of a Class, which will result in at
 9   least one class member belonging to a different state than that of Defendant, a
10   company with its principal place of business and State of Incorporation in
11   California state. Plaintiff also seeks up to $1,500.00 in damages for each call in
12   violation of the TCPA, which, when aggregated among a proposed class in the
13   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
14   Therefore, both diversity jurisdiction and the damages threshold under the Class
15   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
16         3.     Venue is proper in the United States District Court for the Central
17   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
18   business within the state of California and Plaintiff resides within this District.
19                                         PARTIES
20         4.     Plaintiff,   DR.     LINDA    JOHNSTON         FOR     SAREMI       AND
21   JOHNSTON DENTISTRY (“Plaintiff”), is a natural person residing in Ventura
22   County, California and is a “person” as defined by 47 U.S.C. § 153 (39).

23         5.     Defendant, LABOSMILE USA, LLC d/b/a NEXT DENTAL LAB

24
     (“Defendant” or “DEFENDANT”), is a full service dental laboratory, and is a

25
     “person” as defined by 47 U.S.C. § 153 (39).

26
           6.     The above named Defendant, and its subsidiaries and agents, are

27
     collectively referred to as “Defendants.” The true names and capacities of the

28
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are



                                     CLASS ACTION COMPLAINT
                                                -2-
     Case 2:20-cv-06527-DDP-MAA Document 1 Filed 07/22/20 Page 3 of 9 Page ID #:3




 1   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 2   names. Each of the Defendants designated herein as a DOE is legally responsible
 3   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 4   Complaint to reflect the true names and capacities of the DOE Defendants when
 5   such identities become known.
 6          7.     Plaintiff is informed and believes that at all relevant times, each and
 7   every Defendant was acting as an agent and/or employee of each of the other
 8   Defendants and was acting within the course and scope of said agency and/or
 9   employment with the full knowledge and consent of each of the other Defendants.
10   Plaintiff is informed and believes that each of the acts and/or omissions complained
11   of herein was made known to, and ratified by, each of the other Defendants.
12                               FACTUAL ALLEGATIONS
13          8.     Beginning in or around June 2020, Defendant contacted Plaintiff on
14   his telephone facsimile numbers ending in -8587, in an effort to sell or solicit its
15   services.
16          9.     Defendant contacted Plaintiff via facsimile from telephone number
17   (561) 300-4214.
18          10.    Defendant contacted Plaintiff between on or around June of 2020 in
19   an effort to solicit its business.
20          11.    Defendant’s messages constituted “telephone solicitation” as defined
21   by the TCPA, 47 U.S.C. § 227(a)(4) and “unsolicited advertisement” as defined by
22   the TCPA, 47 U.S.C. § 227(a)(5).

23          12.    Defendant used an “telephone facsimile machine” as defined by 47

24
     U.S.C. § 227(a)(3) to place its calls to Plaintiff seeking to sell or solicit its business

25
     services.

26
            13.    Defendant’s calls constituted calls that were not for emergency

27
     purposes as defined by 47 U.S.C. § 227(b)(1)(A).

28
            14.    Defendant’s calls were placed to telephone facsimile numbers



                                    CLASS ACTION COMPLAINT
                                               -3-
     Case 2:20-cv-06527-DDP-MAA Document 1 Filed 07/22/20 Page 4 of 9 Page ID #:4




 1   assigned to a telephone service for which Plaintiff incurs a charge for incoming
 2   messages.
 3         15.    Plaintiff is not a customer of Defendant’s services and has never
 4   provided any personal information, including his telephone facsimile number(s), to
 5   Defendant for any purpose whatsoever. Accordingly, Defendant never received
 6   Plaintiff’s “prior express consent” to receive calls using a telephone facsimile
 7   machine pursuant to 47 U.S.C. § 227(b)(1)C).
 8         16.    Furthermore, the messages that Defendant sent to Plaintiff lacked the
 9   “opt-out” notice pursuant to 47 U.S.C. § 227(b)(2)(D).
10                               CLASS ALLEGATIONS
11         17.    Plaintiff brings this action on behalf of himself and all others similarly
12   situated, as a member of the proposed class (hereafter “The Class”) defined as
13   follows:
14
                  All persons within the United States who received any
15
                  telephone facsimile messages from Defendant to said
16                person’s telephone facsimile number made through the
17                use of any telephone facsimile machine and such person
                  had not previously consented to receiving such messages
18                and such messages did not contain any opt-out notice
19                within the four years prior to the filing of this Complaint
                  through the date of class certification.
20
21
           18.    Plaintiff represents, and is a member of, The Class, consisting of All
22
     persons within the United States who received any telephone facsimile messages
23
     from Defendant to said person’s telephone facsimile number made through the use
24
     of any telephone facsimile machine and such person had not previously not
25
     provided their telephone facsimile number to Defendant within the four years prior
26
     to the filing of this Complaint through the date of class certification, nor did the
27
     telephone facsimile message contain an opt-out notice.
28
           19.    Defendant, its employees and agents are excluded from The Class.


                                  CLASS ACTION COMPLAINT
                                             -4-
     Case 2:20-cv-06527-DDP-MAA Document 1 Filed 07/22/20 Page 5 of 9 Page ID #:5




 1   Plaintiff does not know the number of members in The Class, but believes the Class
 2   members number in the thousands, if not more. Thus, this matter should be certified
 3   as a Class Action to assist in the expeditious litigation of the matter.
 4         20.    The Class is so numerous that the individual joinder of all of its
 5   members is impractical. While the exact number and identities of The Class
 6   members are unknown to Plaintiff at this time and can only be ascertained through
 7   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 8   The Class includes thousands of members. Plaintiff alleges that The Class members
 9   may be ascertained by the records maintained by Defendant.
10         21.    Plaintiff and members of The Class were harmed by the acts of
11   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
12   and Class members via their telephone facsimile numbers thereby causing Plaintiff
13   and Class members to incur certain charges or reduced telephone facsimile time for
14   which Plaintiff and Class members had previously paid by having to retrieve or
15   administer messages left by Defendant during those illegal calls, and invading the
16   privacy of said Plaintiff and Class members.
17         22.    Common questions of fact and law exist as to all members of The
18   Class which predominate over any questions affecting only individual members of
19   The Class. These common legal and factual questions, which do not vary between
20   Class members, and which may be determined without reference to the individual
21   circumstances of any Class members, include, but are not limited to, the following:
22
           a.     Whether, within the four years prior to the filing of this Complaint
23                through the date of class certification, Defendant sent telephone
24                facsimile messages (other than for emergency purposes or made with
                  the prior express consent of the called party and with an opt-out notice
25
                  contained in the messages) to a Class member using any telephone
26                facsimile machine to any telephone number assigned to a telephone
27                facsimile service;
           b.     Whether Plaintiff and the Class members were damaged thereby, and
28                the extent of damages for such violation; and


                                   CLASS ACTION COMPLAINT
                                              -5-
     Case 2:20-cv-06527-DDP-MAA Document 1 Filed 07/22/20 Page 6 of 9 Page ID #:6




 1         c.     Whether Defendant should be enjoined from engaging in such conduct
                  in the future.
 2
 3         23.    As a person who received numerous messages from Defendant using
 4   a telephone facsimile machine, without Plaintiff’s prior express consent, Plaintiff
 5   is asserting claims that are typical of The Class.
 6         24.    Plaintiff will fairly and adequately protect the interests of the members
 7   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 8   class actions.
 9         25.    A class action is superior to other available methods of fair and
10   efficient adjudication of this controversy, since individual litigation of the claims
11   of all Class members is impracticable. Even if every Class member could afford
12   individual litigation, the court system could not. It would be unduly burdensome
13   to the courts in which individual litigation of numerous issues would proceed.
14   Individualized litigation would also present the potential for varying, inconsistent,
15   or contradictory judgments and would magnify the delay and expense to all parties
16   and to the court system resulting from multiple trials of the same complex factual
17   issues. By contrast, the conduct of this action as a class action presents fewer
18   management difficulties, conserves the resources of the parties and of the court
19   system, and protects the rights of each Class member.
20         26.    The prosecution of separate actions by individual Class members
21   would create a risk of adjudications with respect to them that would, as a practical
22   matter, be dispositive of the interests of the other Class members not parties to such
23   adjudications or that would substantially impair or impede the ability of such non-
24   party Class members to protect their interests.
25         27.    Defendant has acted or refused to act in respects generally applicable
26   to The Class, thereby making appropriate final and injunctive relief with regard to
27   the members of the California Class as a whole.
28   ///


                                   CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-06527-DDP-MAA Document 1 Filed 07/22/20 Page 7 of 9 Page ID #:7




 1   ///
 2                             FIRST CAUSE OF ACTION
 3          Negligent Violations of the Telephone Consumer Protection Act
 4                                 47 U.S.C. §227 et seq.
 5          28.   Plaintiff repeats and incorporates by reference into this cause of
 6   action the allegations set forth above at Paragraphs 1-27.
 7          29.   The foregoing acts and omissions of Defendant constitute numerous
 8   and multiple negligent violations of the TCPA, including but not limited to each
 9   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
10          30.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
11   seq., Plaintiff and the Class Members are entitled to an award of $500.00 in
12   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
13   227(b)(3)(B).
14          31.   Plaintiff and the Class members are also entitled to and seek
15   injunctive relief prohibiting such conduct in the future.
16                           SECOND CAUSE OF ACTION
17   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
18                                 47 U.S.C. §227 et seq.
19          32.   Plaintiff repeats and incorporates by reference into this cause of
20   action the allegations set forth above at Paragraphs 1-27.
21          33.   The foregoing acts and omissions of Defendant constitute numerous
22   and multiple knowing and/or willful violations of the TCPA, including but not

23   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et

24
     seq.

25
            34.   As a result of Defendant’s knowing and/or willful violations of 47

26
     U.S.C. § 227 et seq., Plaintiff and the Class members are entitled to an award of

27
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

28
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).



                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 2:20-cv-06527-DDP-MAA Document 1 Filed 07/22/20 Page 8 of 9 Page ID #:8




 1         35.    Plaintiff and the Class members are also entitled to and seek
 2   injunctive relief prohibiting such conduct in the future.
 3                                PRAYER FOR RELIEF
 4    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 5                             FIRST CAUSE OF ACTION
 6          Negligent Violations of the Telephone Consumer Protection Act
 7                                 47 U.S.C. §227 et seq.
 8                As a result of Defendant’s negligent violations of 47 U.S.C.
 9                §227(b)(1), Plaintiff and the Class members are entitled to and
10                request $500 in statutory damages, for each and every violation,
11                pursuant to 47 U.S.C. 227(b)(3)(B); and
12                Any and all other relief that the Court deems just and proper.
13                           SECOND CAUSE OF ACTION
14   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
15                                 47 U.S.C. §227 et seq.
16                As a result of Defendant’s willful and/or knowing violations of 47
17                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
18                and request treble damages, as provided by statute, up to $1,500, for
19                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
20                U.S.C. §227(b)(3)(C); and
21                Any and all other relief that the Court deems just and proper.
22   ///

23   ///

24
     ///

25
     ///

26
     ///

27
     ///

28
     ///



                                  CLASS ACTION COMPLAINT
                                             -8-
     Case 2:20-cv-06527-DDP-MAA Document 1 Filed 07/22/20 Page 9 of 9 Page ID #:9




 1   ///
 2                                    JURY DEMAND
 3         36.    Pursuant to the Seventh Amendment to the Constitution of the United
 4   States of America, Plaintiff reserves their right to a jury on all issues so triable.
 5
 6         Respectfully Submitted this 22nd day of July, 2020.
 7
 8                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 9
                                        By: /s Todd M. Friedman
10
                                            Todd M. Friedman
11                                          Law Offices of Todd M. Friedman
12                                          Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              -9-
